Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Claims 1 – 4, 12- 14, 21 were amended. Claim 15 and 18-20 are cancelled. Claims 1-14, 16-17 and 21-22 have been examined on the merits. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 12 recites “two internal side walls and an internal surface configured to house a removable light source in contact with the interior surface of the channel within the channel” The claims recite two internal side walls and an internal surface, but fails to recite any interior surface. It is unclear if the interior surface is an additional surface, or one of the two internal side walls or internal surface. Appropriate clarification required. 
Further applicant recites, bezel slopes upward to the outermost surface of the channel wall. It is unclear what “channel wall” applicant is referring to, since multiple two internal side walls have been recited. Appropriate clarification required. 
Claim 13 further recites “interior surface” it is unclear what interior surface the applicant is referring to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7, 10-14, 17& 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mantha (US 5,743,621). The device of Mantha discloses,
With respect to claim 1, a welding-type helmet comprising a cover (exterior surface 14) that includes a channel recessed (52) from an external surface of the helmet cover (Figure 6) the channel being externally accessible from the helmet (when 60 is removed) and configured to receive and house a removable light source (40ab) that is surrounded on three sides by the channel.

With respect to claim 2, wherein the channel cover is partially within a bezel (16, 56) configured to removably attach to the helmet. The prior art has an outer cover that is capable of being removed, and therefore meets the language as recited by applicant. See MPEP 2114. 

With respect to claim 3, wherein a space is formed within the channel between (52): 1) a surface of the light source (external portion of 40), and 2) a plane corresponding to the external surface of the helmet bezel, when the light source is housed within the channel (Figure 1). 

With respect to claim 4, further comprising a protective cover (60) configured to fit within the space such that an exterior surface of the protective cover is substantially 

With respect to claim 5, wherein the light source comprises a light emitting diode (43) or a strip that includes a plurality of light emitting diodes (Figure 6). 

With respect to claim 7, further comprising a controller (44) to selectively activate the light source in response to a signal from a sensor. 

With respect to claim 10, further comprising a second channel (rear 40) configured to house a second light source (Figure 1).

With respect to claim 11, further comprising a battery (42) to power the light source, the battery secured to the helmet as a removable battery pack by
a frame configured to secure a clip and the battery pack at a rear portion of the frame. The frame is capable for use to secure a clip and therefore meets the functional language recited by the applicant, see MPEP 2114. 

With respect to claim 12, A bezel (16) for an industrial helmet comprising:
a channel (56)  with two internal side walls (short edges 56) and an internal surface (long sides 56) configured to house a removable light source (40a, b) in contact with the interior surface of the channel within the channel (Figure 6); and

With respect to claim 13, wherein the two internal side walls (short edges 56) extend from an external surface (16 flat surface)  of the bezel such that the interior surface of the channel is coplanar with the external surface of the bezel (Figure 1). 
With respect to claim 14, when the light source (40a, 40b)  is housed in the channel, the channel two internal side walls extending beyond the light source to create a space within the channel (there is at least a small space to allow for the cover 60 to be inserted). 
With respect to claim 16, wherein the bezel is configured to
removably attach to a welding-type helmet, the bezel is capable of being removed and therefore meets the structure as recited by applicant, see MPEP 2114, the light source being configured to connect with a power source (42)  remotely located (Figure 5) from the helmet.

With respect to claim 17, further comprising a battery (43) to power the light source, the battery secured to the helmet as a removable battery pack (42) by a frame (62) configured to secure a clip and the battery pack at a rear portion of the frame. The device of capable of securing a clip and the batter pack at the rear portion of the frame 

With respect to claim 21, A welding-type helmet comprising:
a bezel (16) configured to removably attach to the helmet, the bezel is capable of being removed and therefore meets the functional language as recited by the claims, see MPEP 2114, the bezel including a channel recessed from an external surface of the bezel, wherein a space is formed within the channel between: 1) a
surface of the a light source (surface outer, 40a, b), and 2) a plane corresponding to the external surface of the bezel when the light source is housed within the channel (Figure 5); and a protective cover (60) comprising a translucent material configured to fit within the space such that an exterior surface of the protective cover is substantially flush with the external surface of the bezel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantha in view of Nyberg (US 2014/0111977). 
The device of Mantha substantially discloses the claimed invention but is silent to an adhesive or mechanical fastener required by the claim, the device of Nyber teaches  wherein the light source is attached to the bezel by one of a mechanical fastener or an adhesive (para 0028). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the adhesive of Nyber in order to provide a more secure connection (para0028). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantha in view of Huss et al. (US 8,157,402)
The device of Mantha substantially discloses the claimed invention including, 
wherein the bezel (16) is configured to removably attach to a surface of a welding-type helmet (the bezel is capable of being removed and therefore meets the structure as recited by applicant), but is lacking the bezel arranged between the helmet and the light source.
The device of Huss et al. discloses, the bezel (102) arranged between the welding-type helmet (105) and the light source (108).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the arrangement of parts taught by Huss in order to provide improved visibility (Column 4, lines 55-60). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantha in view of Cugini et al (US 6,966,668). The device of Manta substantially discloses the claimed invention but is lacking a sensor. 
The device of Cugini et al. discloses, a sensor is a photodiode (35)., wherein the sensor is capable for use to detect the electromagnetic field of an arc since the structure recited meets the language claimed it is interpreted as being capable of providing the claimed function (see MPEP 2114). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732